I agree that the judgment entered by the Domestic Relations Court should be reversed in this case, but for reasons different from those expressed in the majority opinion.
As indicated by the majority, the Domestic Relations Division of the Common Pleas Court entered the following order transferring the third party contract claims regarding the Strongsville property to the General Division of the court:
    IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Plaintiff's Motion to Dismiss filed September 10, 1997 is denied. Third Party Plaintiffs Motion to Transfer to the Cuyahoga County Court of Common Pleas General Division is hereby granted. All issues remaining which relate to the Third Party Complaint are hereby transferred to the General Division of the Cuyahoga County Court of Common Pleas. The Clerk of Courts for Cuyahoga County shall prepare certified copies of all pleadings and motions relating to the Third Party Complaint and forward same to the General Division of the Cuyahoga County Court of Common Pleas.
After the Domestic Relations Division transferred these contract claims to the General Division of the Court, it had no jurisdiction to adjudicate them. Hence, despite the fact that Yanish had intervened as a party in the Domestic Relations Division, the proper forum for asserting his claim had been transferred to the General Division of the Common Pleas Court.
For these reasons, I concur with the majority in reversing this portion of the court's judgment.